FILED: BRONX COUNTY CLERK 06/18/2019 10:47 AM                                                                                                                                              INDEX NO. 27089/2019E
NYSCEF DOC. NO. 1Case 1:19-cv-07038-KPF Document 1-1 Filed 07/29/19 Page 1 of 13
                                                                     RECEIVED  NYSCEF: 06/18/2019




          SUPREME                 COURT                 OF THE          STATE               OF       NEW YORK                                          Index      #

          COUNTY                OF BRONX                                                                                                               Date     Filed:
                         ------------                                                                                          X
          MANUEL                A.      RODRIGUEZ,                                                                                                     SUMMONS


                                                                                          Plaintiff,                                                   The     basis         of venue        is Place
                                                                                                                                                       of occurrence.
                                                         -against-

                                                                                                                                                       Place     of occurrence:
                                                                                                                                                                 170*
          THE        COUNTY                OF ROCKLAND,                           TOWN                 OF                                              West             Street  at its
          CLARKSTOWN                          POLICE               DEPARTMENT,                           EAN                                           intersection              with      Plimpton

          HOLDINGS                   LLC      AND             WILLIAM                A.      GOMEZ,                                                    Avenue,           Bronx,          New       York.



                                                                                          Defendants,                                                  County          of    Bronx.
          --------------                                                                  -----------------X




                                     TO THE              ABOVE                NAMED               DEFENDANTS:


                                     YOU ARE                  HEREBY                 SUMMONED                       to appear               in this        action           by   serving       a notice           of

         appearance          on      plaintiff's           attorneys           within           20     days      after      service           of this          summons,             exclusive          of the

         day   of    service,        or within            30 days         after       service           is complete                 if this        summons             is not       personally
         delivered       to you          within         the     State     of New              York.           In case       of your            failure         to answer,               Judgmêñt           will
         be taken       against         you        by    default        for    the    relief           demanded             in the         Complaint.



         DATED:                      Brooklyn,             New       York

                                     June      17,       2019



                                                                                                       Yours,       etc.,


                                                                                                       OFSHTEIN                     LAW        FIRM,            P.C.

                                                                                                       Attorney          for        Plaintiff(s)
                                                                                                       MANUEL                  A.     RODRIGUEZ
                                                                                                                    29th                         2nd
                                                                                                       15 Bay                   Street,                  FlOOT

                                                                                                       Brooklyn,            NY         1 214

                                                                                                       (718)45           -52

                                                                                                       File     # 1"M                  5    58



                                                                                     BY:

                                                                                                       AKIV              OFS           T      ÏN,      ESQ




                                                                                                       1 of 13
FILED: BRONX COUNTY CLERK 06/18/2019 10:47 AM                                    INDEX NO. 27089/2019E
NYSCEF DOC. NO. 1Case 1:19-cv-07038-KPF Document 1-1 Filed 07/29/19 Page 2 of 13
                                                                     RECEIVED  NYSCEF: 06/18/2019




         DEFENDANTS'
                                      ADDRESSES:


         THE      COUNTY            OF ROCKLAND,
         1 SOUTH          MAIN         STREET,     SUITE     100

         NEW      CITY,        NY      10956



         TOWN       OF CLARKSTOWN                   POLICE         DEPARTMENT
         20    MAPLE       AVENUE
         NEW      CITY,        NY      10956



          EAN     HOLDINGS               LLC
                               21ST
         14002     EAST                 STREET
         TULSA,      OK        74134



         WILLIAM          A.    GOMEZ
         170     SOUTH         STREET
         GOSHEN,          NY     10924




                                                                       2 of 13
FILED: BRONX COUNTY CLERK 06/18/2019 10:47 AM                                                                                                                                              INDEX NO. 27089/2019E
NYSCEF DOC. NO. 1Case 1:19-cv-07038-KPF Document 1-1 Filed 07/29/19 Page 3 of 13
                                                                     RECEIVED  NYSCEF: 06/18/2019




            SUPREME               COURT                OF THE           STATE               OF        NEW YORK
            COUNTY              OF BRONX
                                                                                                                                       X
            MANUEL               A.     RODRIGUEZ,
                                                                                                                                                   VERIFIED                  COMPLAINT
                                                                                          Plaintiff,                                               Index           No.:


                                                          -against-



            THE         COUNTY               OF ROCKLAND,                          TOWN                OF
            CLARKSTOWN                         POLICE              DEPARTMENT,                          EAN
            HOLDINGS                   LLC      AND          WILLIAM                 A.      GOMEZ,


                                                                                          Defendants,
                                                                                                                                      X


                                       Plaintiff,          MANUEL               A.        RODRIGUEZ,                   by       his     attorneys,                 OFSHTEIN              LAW          FIRM,


         P.C.,     complaiñing                of the       Defendants,               THE          COUNTY               OF ROCKLAND,                                 TOWN            OF


         CLARKSTOWN                          POLICE            DEPARTMENT,                             EAN       HOLDINGS                      LLC         and       WILLIAM               A.   GOMEZ


         herein,        respectfully            alleges        upon       information                  and    belief        as follows:




                                       1.     Plaintiff,        MANUEL                      A.    RODRIGUEZ,                          was     and        still      is a resident          of the



         County         of   Bronx,          City      and     State     of New              York.



                                       2.     Defendant               WILLIAM                    A.    GOMEZ             was           and     still     is a resident              of the      County         of



         Orange,         City     and       State      of New          York.



                                       3.     At    all    times       herein        mentioned,               Defendant,                  EAN          HOLDINGS                     LLC,        was      and


         still     is a domestic              corporation              duly     organized               and      existing             under        and        by    virtue        of the    laws      of the


         State     of    Oklahoma,              with       a principal          office           in Tulsa         County.



                                       4.     Defendant,              THE       COUNTY                      OF    ROCKLAND,                             was        and    still    is a municipal



         corporation            duly        organized          and      existing            under       and      by    virtue          of    the       laws        of the     State      of New        York.




                                                                                                       3 of 13
FILED: BRONX COUNTY CLERK 06/18/2019 10:47 AM                                                                                                                                                   INDEX NO. 27089/2019E
NYSCEF DOC. NO. 1Case 1:19-cv-07038-KPF Document 1-1 Filed 07/29/19 Page 4 of 13
                                                                     RECEIVED  NYSCEF: 06/18/2019




                                          5.       Defendant,                TOWN                OF       CLARKSTOWN                              POLICE                  DEPARTMENT,                          was



         and      still      is an agcñcy                of     defendant,               THE         COUNTY                    OF       ROCKLAND.


                                          6.       Defendant,                TOWN                OF       CLARKSTOWN                              POLICE                  DEPARTMENT,                          was



         and      still     is a department                     of defendant,                  THE          COUNTY                     OF      ROCKLAND.




          AS       AND            FOR          A   FIRST              CAUSE               OF        ACTION                AGAINST                     DEFENDANTS                            THE      COUNTY
                                 OF      ROCKLAND,                         TOWN                OF     CLARKSTOWN                                 POLICE               DEPARTMENT
                                                                                    AND           WILLIAM                    A.     GOMEZ



                                           7.         That       on      March           29,     2019,       a Notice             of     Claim         herein,        pursuant            to statue          as in



         such       cases         made          and     provided,             was         duly      served         on     the      office        of    County             of Rockland,              within



         ninety           (90)    days         from       the       date     of the        accident           and       that      said       Defendant,                   THE          COUNTY            OF


         ROCKLAND                         AND           TOWN                OF      CLARKSTOWN                                 POLICE                 DEPARTMENT,                            has    failed,


         refused           and        neglected           to make            any        adjustments                and/or         paymêñts               for     thirty         (30)    days    after        the     due


         presentation                 of the       Notice           of     Claim          and      that     his     action         has      been        coñ-sileñced               within      one      (1)        year



         and      ninety          (90)     days        after        the     cause         of     action      accrued.



                                          8.       That        on     June        05,     2019,       an examinatioñ                        of the      plaintiff          was         conducted         by        the



         office       of     Wilson,            Elser,         Moskovitz,                 Edelman            and        Dicker,           LLP         attorneys           for     Defeñdants,            THE


         COUNTY                   OF      ROCKLAND                           AND           TOWN              OF       CLARKSTOWN                                 POLICE                DEPARTMENT,


         York       pursuant              to section             50-h        of    the     General           Municipal                  Law.



                                          9.       That        on     January            30,     2019,       Defendants,                    THE        COUNTY                    OF      ROCKLAND


         AND         TOWN                OF        CLARKSTOWN                                  POLICE              DEPARTMENT,                                 were       the     owners       of    a 2018



         Volkswageñ,                    motor         vehicle            bearing          State       of New            York           registration             number            HPD3767.



                                          10.         That       on       January          30,      2019,         Defendants,                THE         COUNTY                    OF       ROCKLAND




                                                                                                            4 of 13
FILED: BRONX COUNTY CLERK 06/18/2019 10:47 AM                                                                                                                           INDEX NO. 27089/2019E
NYSCEF DOC. NO. 1Case 1:19-cv-07038-KPF Document 1-1 Filed 07/29/19 Page 5 of 13
                                                                     RECEIVED  NYSCEF: 06/18/2019




         AND        TOWN            OF      CLARKSTOWN                          POLICE             DEPARTMENT,                      were        the     lessors      of    a 2018



         Volkswagen,               motor      vehicle         bearing      State        of New        York         registration        number          HPD3767.



                                     11.     That       on January             30,    2019,      Defendants,               THE     COUNTY                OF ROCKLAND


         AND        TOWN            OF      CLARKSTOWN                          POLICE             DEPARTMENT,                        were      the     lessees      of a 2018



         Volkswageñ,               motor      vehicle         bearing      State        of New        York         registration        number           HPD3767.



                                     12.     That       on January             30,    2019,      Defendants,               THE     COUNTY                OF       ROCKLAND


         AND        TOWN            OF      CLARKSTOWN                          POLICE              DEPARTMENT,                       controlled          the     2018



         Volkswagen,               motor      vehicle         bearing      State        of New        York         registration        number           HPD3767.



                                     13.     That       on January             30,    2019,      Defendant,            WILLIAM               A.     GOMEZ,                was    the



         operator      of   a 2018          Volkswagen,                motor         vehicle       beariñg         State     of New      York         registration          number



         HPD3767.



                                     14.     That       on    January          30,    2019,      Defendant,            WILLIAM               A.     GOMEZ,                was



         controlling        the      2018     Volkswagen,                motor         vehicle       beariñg         State     of New        York        registration           number



         HPD3767.



                                     15.     That       on    January          30,    2019,      Defendant,            WILLIAM               A.     GOMEZ,                was



         controlling        the      2018     Volkswagen,                motor         vehicle       bearing         State     of New        York        registration           number



         HPD3767,           with      the    knowledge             of    defendant             owners.



                                     16.     That       on    January          30,    2019,      Defendant,            WILLIAM               A.     GOMEZ,                was



         controlling        the      2018     Volkswagen,                motor         vehicle       bearing         State     of New        York        registration           number



         HPD3767,           with      the    permission            of    defendant             owners.



                                    17.     That     on      January      30,        2019,     Defendent,            WILLIAM              A.      GOMEZ,             was



         controlling        the     22018          Volkswagen,             motor         vehicle         bearing       State      of New        York       registration          ñümber



         HPD3767,           with      the    express          consent      of        defendent        owners.




                                                                                               5 of 13
FILED: BRONX COUNTY CLERK 06/18/2019 10:47 AM                                                                                                                                              INDEX NO. 27089/2019E
NYSCEF DOC. NO. 1Case 1:19-cv-07038-KPF Document 1-1 Filed 07/29/19 Page 6 of 13
                                                                     RECEIVED  NYSCEF: 06/18/2019




                                        18.       That         on January           30,     2019,           Defendant,                 WILLIAM                A.     GOMEZ,                was



         controlling           the      2018        Volkswagen,                  motor         vehicle            bearing          State       of New        York          registration            number



         HPD3767,             with         the     implied            consent       of    defendant                 owners.



                                        19.       That         on January           30,     2019,           Defendant,                 WILLIAM                A.     GOMEZ,                was



         operating           and     controlling               the     2018      Volkswagen,                      motor         vehicle         bearing        State        of New         York


                                                                                               170*
         registration          number              HPD3767,                on    West                       Street        at its       intersection          with         Plimpton         Avenue,



         Bronx,         New        York.



                                      20.         That         on January           30,     2019,           Defêñdant,                 WILLIAM                A.     GOMEZ,                was



         operating           and     controlling               the     2018      Volkswagen,                      motor         vehicle         bearing       State         of New         York



         registration          number              HPD3767,                within        the     scope         of his          employment.



                                      21.         At     the    aforesaid           date       and         place,         Plaintiff,          MANUEL                 A.     RODRIGUEZ,                       was



         lawfully        operating               a 2015         Toyota,         motor          vehicle            bearing          State       of New        York          registration           number


                                                    170*
         T663494C,             on       West                    Street        at its     intersection                of     Plimpton            Avenue,           Bronx,         New       York,       when



         defendant's           motor             vehicle        forcibly         struck         the        vehicle          of the        plaintiff       causing           a collision.



                                      22.                Plaintiff,         MANUEL                    A.     RODRIGUEZ,                           was     injured.



                                      23.                Plaintiff,         MANUEL                     A.    RODRIGUEZ,                           was     seriously           injured.



                                      24.              Plaintiff,          MANUEL                     A.    RODRIGUEZ,                           has     sustained           a serious       injury          as



         defined        by    Article            51 of the           Insurance           Law,         or economic                  loss      greater       than      basic        economic            loss    as


         defined        by    Article            51 of the           Insurance           Law.



                                      25.              This      action         falls     within            one      or more            of the        exceptions            set forth       in CPLR



         1602.



                                      26.              The      aforesaid           occurrence                 and        resulting           injuries      to the         plaintiff       were       due



         solely      to the        carelessness,               recklessness               and      negligence                  of the       defendâñts             in the       ownership,




                                                                                                       6 of 13
FILED: BRONX COUNTY CLERK 06/18/2019 10:47 AM                                                                                                                                         INDEX NO. 27089/2019E
NYSCEF DOC. NO. 1Case 1:19-cv-07038-KPF Document 1-1 Filed 07/29/19 Page 7 of 13
                                                                     RECEIVED  NYSCEF: 06/18/2019




         operation,               management,                 inspection,              maiñtcñañce,               supervision,             repair       and      control       of the        above



         mentioned                motor          vehicle.



                                          27.           By      reason             of the     foregoing,          Plaintiff,        MANUEL                  A.      RODRIGUEZ,                       has



         been        damaged              in a sum           which           exceeds          the    jurisdictional            limits      of all       lower       courts.




                     AS AND               FOR A SECOND                              CAUSE             OF ACTION                  AGAINST                  DEFENDANTS                         EAN
                                                            HOLDINGS                        LLC       AND        WILLIAM                  A.    GOMEZ



                                          28.           At      all    times         herein         mentioned,          Defendant,              EAN        HOLDINGS                    LLC,          was


         and      still      is a professional                 corporation                 duly      organized          and    existing          under        and    by      virtue     of    the        laws



         of the           State      of   Oklahoma,              with        a principal             office      in Tulsa        County.



                                          29.           At      all    times         herein         mentioned,          Defendant,              EAN        HOLDINGS                    LLC,          was



         and      still      is a duly           authorized            foreign         corporation              doing      business            in the      State     of    Oklahoma             with        a


         priñcipal              office     in Tulsa           County.



                                          30.           At      all    times         herein         mentioned,          Defendant,              EAN         HOLDINGS                   LLC,          was



         and      still      is a duly           authorized            foreign         corporation              transacting             business         in the      State      of    Oklahoma.



                                          31.           At      all    times         herein         mentioned,          Defendant,              EAN         HOLDINGS                   LLC,          does


         and/or           solicits        business           within          the    State      of    Oklahoma.



                                          32.           At     all     times         herein         mentioned,          Defendant,              EAN        HOLDINGS                    LLC,


         derives           substantial             revenue            from         goods      used      or consumed              or services             rendered          in the      State        of



         Oklahoma.



                                          33.           At     all     times         herein         mentioned,          Defendant,              EAN        HOLDINGS                    LLC,


         expected               or reasonably               should           have      expected           its   acts    and     business            activities       to have          consequences


         within           the     State     of    Oklahoma




                                                                                                        7 of 13
FILED: BRONX COUNTY CLERK 06/18/2019 10:47 AM                                                                                                                                           INDEX NO. 27089/2019E
NYSCEF DOC. NO. 1Case 1:19-cv-07038-KPF Document 1-1 Filed 07/29/19 Page 8 of 13
                                                                     RECEIVED  NYSCEF: 06/18/2019




                       34.             At      all    times         herein          mentioned,             Defendant,             EAN        HOLDINGS                     LLC.,           derives



         substantial            revenues              from        interstate          or international                  commerce.



                       35.             At      all    times         herein          mentioned,             Defendant,             EAN         HOLDINGS                    LLC,          was          and     still



         is a domestic               limited          liability         company              duly       organized           and        existing          under     and     by     virtue        of     the



         laws     of the        State       of       Oklahoma,               with      a principal             office      in Tulsa          County.



                       36.             At      all    times         herein          mentioned,             Defendant,             EAN         HOLDINGS                    LLC,          was          and     still



         is a duly        authorized                 foreign         limited          liability         company           duly         organized           and     existing        under         and         by


         virtue     of    the     laws         of the        State      of     Oklahoma,                with     a principal             office         in Tulsa      County.



                       37.             At      all    times         herein          mentioned,             Defendant,             EAN         HOLDINGS                    LLC,          was          and     still



         is a duly        organized              general            partnership              existing          and      doing      business             under      and    by      virtue        of     the     laws



         of the     State       of    Oklahoma.



                       38.             At      all    times         herein          mentioned,             Defendant,             EAN         HOLDINGS                    LLC,          was          and     still



         is a duly        organized              limited            partnersliip             existing          and      doing      business             under      and    by     virtue         of     the     laws


         of the     State       of    Oklahoma.



                       39.            At       all    times         herein          mentioned,             Defendant,             EAN         HOLDINGS                    LLC,          was          and     still     a



         duly     organized             proprietorship                   existing            and     doing       business          under          the     laws     of the       State      of



         Oklahoma.



                       40.             That          on   January            30,     2019,         Defendant,             EAN          HOLDINGS                    LLC,         was     the      registered


         owner       of      a 2018         Volkswagen,                     motor       veliicle         bearing         State         of New           York     registration             number



         HPD3767.



                       41.            That           on   January            30,     2019,         Defendant,             EAN          HOLDINGS                    LLC,         was     the      lessor           of   a



         2018     Volkswagen,                    motor            vehicle          bearing         State       of New           York      registration             number         HPD3767.



                       42.            That           on   January            30,     2019,         Defendant,             EAN          HOLDINGS                    LLC,         was     the      lessee           of   a




                                                                                                        8 of 13
FILED: BRONX COUNTY CLERK 06/18/2019 10:47 AM                                                                                                                                       INDEX NO. 27089/2019E
NYSCEF DOC. NO. 1Case 1:19-cv-07038-KPF Document 1-1 Filed 07/29/19 Page 9 of 13
                                                                     RECEIVED  NYSCEF: 06/18/2019




         2018     Volkswagen,                  motor             vehicle          bearing       State      of New          York      registration            number          HPD3767.



                       43.             That         on    January           30,     2019,       Defendant,              WILLIAM               A.     GOMEZ,               was       the   operator



         of a 2018           Volkswagen,                   motor          vehicle          bearing        State        of New       York      registration            number          HPD3767.



                       44.             That         on    January           30,     2019,       Defendant,              WILLIAM               A.     GOMEZ,               was       controlling


         the    2018     Volkswageñ,                      motor          vehicle          bedriñg       State     of New           York      registration            number          HPD3767.



                       45.             That         on    January           30,     2019,       Defendant,              WILLIAM               A.     GOMEZ,               was       controlling


         the    2018     Volkswagen,                      motor          vehicle          bearing       State     of New           York      registration            number          HPD3767,


         with    the    knowledge                   of    defendant              owner.



                       46.             That         on    January           30,     2019,       Defendant,              WILLIAM               A.     GOMEZ,               was       controlling


         the    2018     Volkswagen,                      motor          vehicle          bearing       State     of New           York      registration            number          HPD3767,


         with    the    permission                  of    defendant               owner.



                       47.             That         on    January           30,     2019,       Defendant,              WILLIAM               A.     GOMEZ,               was       controlling


         the    2018     Volkswageñ,                      motor          vehicle          bearing       State     of New           York      registration            number          HPD3767,


         with    the    express          consent             of defendant                  owner.



                       48.             That         on    January           30,     2019,       Defendant,              WILLIAM               A.     GOMEZ,               was       controlling


         the    2018     Volkswagen,                      motor          vehicle          bearing       State     of New           York      registration            number          HPD3767,


         with    the    implied          consent             of defendant                  owner.



                       49.             That         on    January           30,     2019,       Defendant,              WILLIAM               A.     GOMEZ,               was       operating         and



         controlling          the      2018         Volkswagen,                    motor       vehicle       bearing         State        of New      York           registration            number


                                                     170"'
         HPD3767,             on       West                      Street          at its    intersection           of    Plimpton           Avenue,          Bronx,        New        York.



                       50.             That     on        January           30,     2019,       Defendant               WILLIAM               A.     GOMEZ,               was       operating         and



         controlling          the      2018         Volkswagen,                    motor       vehicle       bearing         State        of New      York           registration            number



         HPD3767,             within          the        scope      of     his     employment.




                                                                                                     9 of 13
FILED: BRONX COUNTY CLERK 06/18/2019 10:47 AM                                                                                                                                                      INDEX NO. 27089/2019E
NYSCEF DOC. NO. 1Case 1:19-cv-07038-KPF Document 1-1 Filed 07/29/19 Page 10 of 13
                                                                     RECEIVED   NYSCEF: 06/18/2019




                        51.               At     the        aforesaid          date      and     place,         Plaintiff,           MANUEL                   A.      RODRIGUEZ,                            was



          lawfully           operating            a 2015             Toyota,           motor          vehicle          beariñg           State          of   New          York          registration               number


                                                        170*
          T663494C,               on      West                       Street      at its        intersection             of      Plimpton                Avenue,            Bronx,           New           York,        when



          defendant's             motor           vehicle           forcibly          struck        the     vehicle            of the       plaintiff          causing             a collision



                        52.               That         as a result          of the        aforesaid             contact,           Plaintiff,            MANUEL                    A.     RODRIGUEZ,


          was      injured.



                        53.               That         the       aforesaid             occurrence                was         caused             wholly         and          solely         by       reason           of      the



          negligence            of the          Defendants                without         any       fault       or negligence                on the          part        of the       Plaintiff          contributing


          thereto.



                        54.               That         Defendants               were        negligent,            careless            and        reckless           in     the     ownership,                  operation,



         management,                   maintenance,                   supervision,               use      and     control          of the        aforesaid               vehicle         and       the     Defendants


         was       otherwise              negligent,             careless         and       reckless            under        the     circumstances                       then      and     there         prevailing.



                        55.               That         by     reason       of    the     foregoing,               Plaintiff,           MANUEL                   A.        RODRIGUEZ,                             sustained


          severe        and     permanent                   personal          injuries         and      was       otherwise              damaged.



                        56.               That     Plaintiff,             MANUEL                  A.      RODRIGUEZ                         sustained               serious           injuries          as defined           by


          §5102(d)            of the        Insurance               Law       of the        State      of New           York.



                        57.               That     Plaintiff,             MANUEL                 A.     RODRIGUEZ,                           sustained              serious         injuries         and       economic


         loss      greater       than          basic        economic            loss      as defined             by     §5104          of the        Insurance                  Law      of the          State     of New



         York.



                        58.               That     Plaintiff,             MANUEL                  A.      RODRIGUEZ,                            is not       seeking             to recover              any     damages


         for    which         Plaintiff          has         been       reimbursed             by no-fault              insurance               and/or        for        which          no-fault          insurance           is


         obligated            to reimburse                   Plaintiff.         Plaintiff           is seeking             to recover              only       those         damages               not     recoverable


         through         no-fault              insurance            under        the     facts        and     circumstances                      in this      action.




                                                                                                        10 of 13
FILED: BRONX COUNTY CLERK 06/18/2019 10:47 AM                                                                                                                                      INDEX NO. 27089/2019E
NYSCEF DOC. NO. 1Case 1:19-cv-07038-KPF Document 1-1 Filed 07/29/19 Page 11 of 13
                                                                     RECEIVED   NYSCEF: 06/18/2019




                         59.         That      this     action        falls      within       one         or more            of the           exceptions            set forth    in CPLR           §1602.


                         60.         That      by     reason          of   the     foregoing,              Plaintiff,              MANUEL                   A.      RODRIGUEZ,                   has   been


          damaged          in a sum          which       exceeds           the jurisdictional                  limits           of all         lower       courts     which      would       otherwise


          have    jurisdiction.



                         WHEREFORE,                      Plaintiff,           MANUEL                 A.      RODRIGUEZ,                                demands        judgment        against          the



          Defendants,             THE        COUNTY               OF          ROCKLAND,                      TOWN                  OF         CLARKSTOWN                         POLICE


          DEPARTMENT,                        EAN        HOLDINGS                       LLC      and         WILLIAM                        A.      GOMEZ,             on   all   causes      of    action,


          in a sum         exceeding          the     jurisdictional               limits     of     all     lower           courts           which        would       otherwise          have



         jurisdiction,            together       with      the    costs          and      disbursements                     of this           action.



          DATED:                     Brooklyn,           New          York

                                     June      17,     2019



                                                                                                   Yours,         etc.,


                                                                                                   OFSHTEIN                        LAW             FIRM,       P.C.

                                                                                                   Attorney             for        Plaintiff(s)
                                                                                                   MANUEL                     A.               DRIGUEZ
                                                                                                                   29th                            2nd
                                                                                                   15 Bay                       St       ee ,            FlOOr

                                                                                                   Brooklyn,                N            11      14

                                                                                                   (718)45              -            2

                                                                                                   File      # 1                   K5         58



                                                                                   BY:

                                                                                                   AKIV              O                   TEIN,           ESQ




                                                                                               11 of 13
FILED: BRONX COUNTY CLERK 06/18/2019 10:47 AM                                                                                                  INDEX NO. 27089/2019E
NYSCEF DOC. NO. 1Case 1:19-cv-07038-KPF Document 1-1 Filed 07/29/19 Page 12 of 13
                                                                     RECEIVED   NYSCEF: 06/18/2019




                                                                                  VERIFICATION




                   STATE            OF NEW            YORK)ss

                   COUNTY                 OF    KINGS)




                                                                        (fl__being                     duly  sworn,       deposes        and says         that

                   depanent          is the      claimantÓe              within     action;        that deponent        has read     the    foregoing
                   VERIFIED                  SUMMONS              AND      COlyfPLAINT,                and   Imows        the contents       thereof;            that the

                  same        is ttue        to deponent's        own    knowledge,           except     as to matters         therein     stated         to   be

                  alleged          upon       infonuation       and     behef,and       that    as to those         matters,    deponent       beheves              it to

                   be ttue.




                                                                                               X               ..                                   ...




                  Swon              before        me this__day,
                  of




                  Notary       P      tic,     Stai                     f  e ds
                                                 City of NewYork,     No.5-1863
                                               Cert. Filed  in Pichmond
                                                                             County
                                             C^==¾9ion     Expires  on May 01,2021




                                                                            12 of 13
FILED: BRONX COUNTY CLERK 06/18/2019 10:47 AM                                                                                                         INDEX NO. 27089/2019E
NYSCEF DOC. NO. 1Case 1:19-cv-07038-KPF Document 1-1 Filed 07/29/19 Page 13 of 13
                                                                     RECEIVED   NYSCEF: 06/18/2019




          SUPREME         COURT       OF THE STATE           OF NEW YORK
          COUNTY       OF BRONX                                                                                         Index   No.:

          MANUEL         A. RODRIGUEZ,


                                                                            Plaintiff,

                                               -against-


          THE COUNTY          OF ROCKLAND,              TOWN      OF CLARKSTOWN                    POLICE       DEPARTMENT,            EAN HOLDINGS    LLC   AND
         WILLIAM         A. GOMEZ,


                                                                            Defendants,




                                                             SUMMONS              AND         VERIFIED         COMPLAINT




                                                                            OFSHTEIN            LAW     FIRM     PC
                                                                             Attorneys    for Plaintiff
                                                                          15 Bay 29th Street, 2nd FlOOr
                                                                          Brooklyn,    New York 11214
                                                                                     718.455-5252


         Pursuuntto22    NYCRR130-Ü,the           uñàérsigñëd,                       an attorñëy         duly admitted  to practice   law before the Court of
         State of New  York,  certifies that, upon information                         and belief        and reasonable   inquiry,  the contention  contained
         in an annexed  hereto document       are not frivolous.



         Dated:
                      Signature
                                                                                                                                  Name:

         Service     of a copy    of the within         is hereby        admitted.


         Dated:


                                              Attorneys        for Plaintiff

         PLEASE       TAKE     NOTICE

         O NOTICE         OF ENTRY

         that    the within    is a (certified)      true    copy        of a

         entered      in the office      of the clerk      of the within         named         Court    on       ,20

         O      NOTICE      OF SETTLEMENT

         that    an Order     of which     the within       is a true      copy      will     be presented        for    settlement    to the Hon.           one of

         the judges      of the within       named       Court,     at                   on            201_,     at       M.




                                                                                         13 of 13
